70 F.3d 26
McCALLUM HIGHLANDS, LTD., Plaintiff-Appellant,v.WASHINGTON CAPITAL DUS, INC., Defendant-Appellee.
No. 94-10691.
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1995.

D. Ronald Reneker, Bush, Craddock & Reneker, Dallas, TX, for Appellant.
William H. Church, William D. Sims, Jr., Z. Melissa Lawrence, Vinson & Elkins, Dallas, TX, for Appellee.
Appeal from the United States District Court for the Northern District of Texas;  Jorge A. Solis, Judge.
ON PETITION FOR REHEARING
(Opinion October 10, 1995, 5th Cir., 1995, 66 F.3d 89)
Before HIGGINBOTHAM, SMITH and STEWART, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the Petition for Rehearing is DENIED.  We revise the last paragraph of the opinion to read as follows:


2
Based on the current record, McCallum apparently did not receive consideration for agreeing to the modification of the original loan commitment and a material fact issue exists regarding whether the modification was "fair and equitable."   Thus, the entry of summary judgment in favor of Washington was error by the trial court.